Title: To George Washington from Uriah Forrest, 10 January 1793
From: Forrest, Uriah
To: Washington, George



Sir
Georgetown 10th January 1793.

Having at heart the growth & prosperity of the federal City I have for many months made it a point to promote all in my power whatever appeared to be the views of those directing its improvement even in instances where my judgement could not be convinced the measures were quite proper[.] Because from the altercation which took place betwixt the commissioners and major L’enfant and in which I with other proprietors interfer’d perhaps improperly but certainly too intemperately I was led to reflect perhaps more than I had otherwise done & from that reflexion & from observation I am convinced the City has infinately more to dread from the discord and want of Union in its friends than from all the power of its Enemies[.] Thus impressed you will not wonder at my endeavouring to heal the breach between the Commissioners and mr Ellicot on the first intimation I had of it[.] I suggested to one of the commissioners it was better to overlook any waste of time or trifling expence of money which I understood was objected to the Surveyor than to suffer him to be discontented much less that it should be generally known there existed new differences between those directing & executing the business of the City and to Mr Ellicot I urged every thing in my power[.] But on Tuesday I heard with great concern it had been ineffectual for on the morning of that day it was pretty generally spoken that He intended to attack their conduct in the public prints and had given them notice to provide a successor.
He had left Town before I received this information and I therefore sent out to the City to try and dissuade him from it[.] I inclose herein copy of his answer[.] I understand several letters have passed between the commissioners & him[.] I have not

seen any of them nor have I been particularly informed the contents more than that in general they contained much acrimony.
I consider the Event and particularly the Time of it as very unfortunate and have thus early troubled you respecting it in the hope that some expedient may be fallen on to effect an accommodation or if that cannot be brought abou⟨t⟩ to guard as much as possible against any ill effects from i⟨t⟩.
I confidently trust You will accept of the Motives which have induced me to trouble you on the occasion as a sufficient apology for the freedom I have taken and pray you to beleiv⟨e⟩ that of the whole number of those who respect & esteem you there is not one more sincere than Sir Your most Obedient very humble Sert

Uriah Forrest

